UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6931



RONNIE L. SIMMONS, SR.,

                                             Plaintiff - Appellant,

          versus

LARRY W. HUFFMAN; DAVID K. SMITH; BOBBY W.
SOLES; BARBARA WHEELER; ICC COMMITTEE; S.
RALLS; RUFUS FLEMING; STANLEY JONES; CAPTAIN
SPEARS; CAPTAIN WOODSON; LIEUTENANT YATES;
LIEUTENANT WILSON; LIEUTENANT ELDRIDGE; E. O.
TRENT; SERGEANT TONEY; SERGEANT SMITH; SER-
GEANT PHILLIPS; SERGEANT TERRY; SERGEANT D.
STITH,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Chief District
Judge. (CA-93-482-R)

Submitted:   December 19, 1996            Decided:   January 3, 1997


Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Ronnie L. Simmons, Sr., Appellant Pro Se. Mark Ralph Davis, Jill
Theresa Bowers, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA,
Richmond, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     Appellant appeals from the district court's order entering

judgment on the jury verdict in his 42 U.S.C. § 1983 (1994) action.

The record does not contain a transcript of the jury trial. Appel-

lant has the burden of including in the record on appeal a tran-

script of all parts of the proceedings material to the issues
raised on appeal. Fed. R. App. P. 10(b); 4th Cir. Local R. 10(c).

Appellants proceeding on appeal in forma pauperis are entitled to

transcripts at government expense only in certain circumstances. 28

U.S.C. § 753(f) (1994). By failing to produce a transcript or to
qualify for the production of a transcript at government expense,

Appellant has waived review of the issues on appeal which depend

upon the transcript to show error. Powell v. Estelle, 959 F.2d 22,
26 (5th Cir.), cert. denied, 506 U.S. 1025 (1992); Keller v. Prince

George's County, 827 F.2d 952, 954 n.1 (4th Cir. 1987). We have re-

viewed the record before the court and the district court's opinion

and find no reversible error. We therefore affirm the district

court's order. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                3